DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  The claim contains an semi colon instead of a period at the end of the last limitation.  For the purposes of this examination, it is assumed that a period is to replace the semi colon.
-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially constant” in claim 8 is a relative term which renders the claim indefinite. The term “substantially constant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
-Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US20190385288) (hereinafter Stewart) in view of Gouache et al. (US20140189142) (hereinafter Gouache).
Regarding claim 1, Stewart discloses a computer-implemented method, comprising: 
in response to a change in the network condition data, automatically adjusting a parameter that controls a filtering level applied to one or more regions of a rendered image, the one or more regions corresponding to regions with high spatial frequency content [Figs. 5-11, 18, 0085-0095, 0109-0120; reconstructing and rendering an enhanced image from the modified frequency based spatial domain].
generating image frames according to the parameter [Figs. 5-11, 18, 0085-0095, 0109-0120; returning image data after parameter-based enhancement].
Stewart discloses the limitations of claim 1.  However, Stewart does not explicitly disclose receiving network condition data for a connection from a server to a client.
Gouache more explicitly discloses receiving network condition data for a connection from a server to a client [Figs. 1-8, 0039, 0063; network status and communication between server and client].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart with the teachings of Gouache as stated above.  By incorporating the teachings as such, a system that is able to dynamically adapt the bitrate to the network conditions is achieved (see Gouache 0015).
Regarding claim 2, Stewart discloses wherein the parameter controls a texture map level of detail that is used to render the image frames [0069-0085, 0202; variety of filters and parameters including depth maps used in rendering of enhanced image].
Regarding claim 3, Stewart discloses wherein generating the image frames comprises applying an image smoothing filter to each rendered image frame in a sequence of rendered images [0075, 0161-0185, 0204; identifying and smoothing image at boundaries].
Regarding claim 4, Stewart discloses wherein the image smoothing filter comprises at least one of: a rolling guidance filter; a bilateral filter; or a domain transform filter [0087-0090; noise filters for processing including bilateral down sampling filter].
Regarding claim 5, Stewart discloses further comprising encoding the image frames for transmission to the client [Fig. 8 0220, CLMS 7, 16; performing coding process on image data and transmitting].
Regarding claim 6, Stewart discloses further comprising decoding the encoded image frames at the client to produce decoded image frames [Fig. 8 0220, CLMS 7, 16; performing coding process on image data and transmitting].
Regarding claim 7, Stewart discloses wherein one of the decoded image frames that is decoded before the change in the network condition data is used as an intra-coded frame (I-frame), wherein at least one of the encoded image frames is decoded based on the I-frame [0193, 0285; coded imaging data including inter and intra image frames].
Regarding claim 8, Stewart discloses the limitations of claim 8.  However, Stewart does not explicitly disclose wherein a frame rate of the decoded image frames is substantially constant before and after the change in the network condition data.
Gouache more explicitly discloses wherein a frame rate of the decoded image frames is substantially constant before and after the change in the network condition data [Figs. 1-8, 0039, 0063; parameters including rate of change analysis utilized in image rendering].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart with the teachings of Gouache for the same reasons as stated above.
Regarding claim 9, Stewart discloses wherein generating the image frames comprises retaining visible geometric structure within one or more scenes represented by the image frames [0009-0012, 0055-0058, 0072, 0083-0088, 0120; utilizing pyramid data structure and performing geometric image corrections].
Regarding claim 10, Stewart discloses the limitations of claim 10.  However, Stewart does not explicitly disclose wherein the network condition data is monitored by the client.
Gouache discloses wherein the network condition data is monitored by the client [Figs. 1-8, 0039, 0063; network status and communication between server and client].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart with the teachings of Gouache for the same reasons as stated above.
Regarding claim 11, Stewart discloses wherein the network condition data comprises data relating to at least one of: available bandwidth corresponding to the channel; a latency corresponding to the channel; a jitter corresponding to the channel; or a packet loss corresponding to the channel [0230-0239; limiting and addressing latency effect in render image].
Regarding claim 12, Stewart discloses the limitations of claim 12.  However, Stewart does not explicitly disclose measuring a bitrate corresponding to the image frames; and adjusting the parameter based on a comparison between the bitrate and the network condition data.
Gouache discloses measuring a bitrate corresponding to the image frames; and adjusting the parameter based on a comparison between the bitrate and the network condition data [0029-0039, 0094; measuring and adjusting bitrate and bandwidth based on a plurality of parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart with the teachings of Gouache for the same reasons as stated above.
Regarding claim 13, Stewart discloses the limitations of claim 13.  However, Stewart does not explicitly disclose wherein the parameter is adjusted to increase a level of smoothing to reduce the bitrate.
Gouache more explicitly discloses wherein the parameter is adjusted to increase a level of smoothing to reduce the bitrate [0029-0039, 0094; measuring and adjusting bitrate and bandwidth based on a plurality of parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart with the teachings of Gouache for the same reasons as stated above.
Regarding claim 14, Stewart discloses the limitations of claim 14.  However, Stewart does not explicitly disclose wherein the parameter is adjusted to decrease a level of smoothing to increase the bitrate.
Gouache discloses wherein the parameter is adjusted to decrease a level of smoothing to increase the bitrate [0029-0039, 0094; measuring and adjusting bitrate and bandwidth based on a plurality of parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart with the teachings of Gouache for the same reasons as stated above.
Regarding claim 15, Stewart discloses wherein the steps of receiving, adjusting, and generating are performed within a cloud computing environment [0223; image processing in a cloud computing environment].
Regarding claim 16, Stewart discloses wherein the steps of receiving, adjusting, and generating are performed on the server or in a data center to generate the image frames, and the client comprises a user device [Figs. 5-11, 18, 0085-0095, 0109-0120; reconstructing and rendering an enhanced image from the modified frequency based spatial domain].
Regarding claim 17, Stewart discloses wherein the image frames are used for at least one of: a gaming application; or an application for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle [0053-0059; utilizing processed image data for computing environments including gaming and robotics].
Regarding claim 18, Stewart discloses wherein generating the image frames preserves text and structure within the image frames [0101-0110; preserving data in an image frame].
Regarding claim 19, Stewart discloses a system, comprising: 
a processor and a memory and configured to [0215; CRM with processor and memory].
in response to a change in the network condition data, automatically adjust a parameter that controls a filtering level applied to one or more regions of a rendered image, the one or more regions corresponding to regions with high spatial frequency content [Figs. 5-11, 18, 0085-0095, 0109-0120; reconstructing and rendering an enhanced image from the modified frequency based spatial domain].
generate image frames according to the parameter [Figs. 5-11, 18, 0085-0095, 0109-0120; returning image data after parameter-based enhancement].
Stewart discloses the limitations of claim 19.  However, Stewart does not explicitly disclose receive network condition data for a connection from the server to a client.
Gouache more explicitly discloses receive network condition data for a connection from the server to a client [Figs. 1-8, 0039, 0063; network status and communication between server and client].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart with the teachings of Gouache as stated above.  By incorporating the teachings as such, a system that is able to dynamically adapt the bitrate to the network conditions is achieved (see Gouache 0015).
Regarding claim 20, Stewart discloses a non-transitory computer-readable media storing computer instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of [0215; CRM with processor and memory].
in response to a change in the network condition data, automatically adjusting a parameter that controls a filtering level applied to one or more regions of a rendered image, the one or more regions corresponding to regions with high spatial frequency content [Figs. 5-11, 18, 0085-0095, 0109-0120; reconstructing and rendering an enhanced image from the modified frequency based spatial domain]. 
generating image frames according to the parameter [Figs. 5-11, 18, 0085-0095, 0109-0120; returning image data after parameter-based enhancement].
Stewart discloses the limitations of claim 20.  However, Stewart does not explicitly disclose receiving network condition data for a connection from a server to a client.
Gouache more explicitly discloses receiving network condition data for a connection from a server to a client [Figs. 1-8, 0039, 0063; network status and communication between server and client].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Stewart with the teachings of Gouache as stated above.  By incorporating the teachings as such, a system that is able to dynamically adapt the bitrate to the network conditions is achieved (see Gouache 0015).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483